DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest an interconnect device, comprising: a printed circuit board (PCB) comprising: a substrate forming a resiliently deflectable element, wherein the resiliently deflectable element comprises a peripheral portion of the substrate that comprises a slot formed in the substrate that defines the resiliently deflectable element; a conductive material disposed on the substrate; and an electrical contact disposed on the resiliently deflectable element and electrically coupled to the conductive material; and a connector comprising a connecting pin configured to electrically couple with the electrical contact of the resiliently deflectable element of the PCB and cause the resiliently deflectable element to deflect when the resiliently deflectable element contacts the connecting pin.
Claims 2-14 depend from claim 1.
Regarding claim 15, the prior art of record fails to teach or suggest a resonator sensor module comprising a module interface and a resonator electrically coupled to the module interface, wherein the module interface comprises a printed circuit board (PCB) comprising: a substrate forming a resiliently deflectable element, wherein the resiliently deflectable element comprises a peripheral portion of the substrate that comprises a slot formed in the substrate that defines the resiliently deflectable element; a conductive material disposed on the substrate; and an electrical contact disposed on the resiliently deflectable element and electrically coupled to the conductive material; wherein the resonator is electrically coupled to the conductive material.
Claims 16-20 depend on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797